DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/28/21 has been considered and entered.  Claims 4,11,19-21 have been canceled.  Claims 23-24 have been added.  Hence, claims 1-3,5-10,12-18 and 22-24 remain in the application for prosecution thereof.

In light of the amendment filed 4/28/21, the 35 USC 112 rejection has been withdrawn, however, the following rejection has been necessitated by the amendment.  The 35 USC 103 rejection has also been withdrawn, however, the following rejection has been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3,5-10,12-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (2014/0051785) in combination with Kumar et al. (2011/0046074) further in combination with Jensen (2009/0007555) or Patton et al. (2007/0187243).
Kumar et al. (2014/0051785) teaches a high density membrane protein membrane whereby a protein membrane, block copolymer and a detergent are mixed in forming a membrane (abstract). The membrane can be supported on a substrate including polymers and metals [0044].  The polymer and protein are solubilized in the detergent and subsequently removed [0013].
Kumar et al. (2014/0051785) fails to teach using a solvent instead of a detergent to form the membranes.
Kumar et al. (2011/0046074) teaches a similar process whereby a solvent it utilized to solubilize a block polymer [0038].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kumar et al. (2014/0051785) process to utilize a solvent to form the membrane as evidenced by Kumar et al. (2011/0046074) with the expectation of achieving similar success.
Kumar et al. (2014/0051785) in combination with Kumar et al. (2011/0046074) fail to teach solubilizing the protein membrane in the solvent as well.

Patton et al. (2007/0187243) teaches a protein dissolved in solvent to avoid using detergents and the solvent includes methanol and the protein includes trans-membranes [0078].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Kumar et al. (2014/0051785) in combination with Kumar et al. (2011/0046074) mixture to include methanol (organic solvent) to solubilize the protein as evidenced by Jensen (2009/0007555) or Patton et al. (2007/0187243) as they both teach such.
Regarding claim 1, Kumar et al. (2014/0051785) teaches the membrane protein to be a channel [0016].
Regarding claim 2, Kumar et al. (2014/0051785) teaches a block copolymer [0015].
Regarding claim 3, Kumar et al. (2014/0051785) teaches the block copolymer to include PB and PEO [0015].
Regarding claim 5-8, Kumar et al. (2014/0051785) teaches the claimed membrane proteins and hence they would include the claimed beta barrel, alpha helical forms [[0016],[0019].  In addition Patton et al. (2007/0187243) teaches alpha helical membranes.

Regarding claim 10, Kumar et al. (2014/0051785) teaches a polymer to protein of from 0.2-100 or from 0.2-40 which is within the claimed range of 10:1 or 1:10 [0014].
Regarding claim 12, Jensen (2009/0007555) or Patton et al. (2007/0187243) both teach organic solvent including methanol to solubilize the protein.
Regarding claim 13, Kumar et al. (2011/0046074) teaches spreading the mixture [0038].
Regarding claim 14, Kumar et al. (2014/0051785) teaches the membrane can be supported on a metal or polymer [0044].
Regarding claims 15-16, Kumar et al. (2014/0051785) teaches removing the detergent and the use of evaporation by heat is a well-known process to remove solvents and would be expected to produce a film.
Regarding claims 17-18, Kumar et al. (2014/0051785) teaches using dialysis to reconstitute the protein solution with a buffer including MES, HEPES, PBS and Tris [0017].  
Regarding claim 22, the protein structure would be maintained as it is not taught or mentioned to be altered as well as the method and process are the same and hence would produce the same structure, i.e. unaltered and these can be incorporated in a membrane [0007].  
Regarding claim 23, both Jensen (2009/0007555) and Patton et al. (2007/0187243) do not teach dialysis.
.

Response to Amendment

Applicant’s arguments with respect to claim(s) 1-3,5-10,12-18 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art failed to teach solubilizing the protein in an organic solvent.
Jensen (2009/0007555) or Patton et al. (2007/0187243) teaches this as detailed above.

Applicant argued that the maintaining the pore structure in the membrane when forming the nanosheet.
The Examiner acknowledges this, however, the arguments are not commensurate in scope with the claims as the type of sheet or solvent mixture or protein membrane are not recited in the claims and Applicant has argued this are critical to the invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715